Name: 2007/271/EC: Commission Decision of 23 April 2007 concerning the financial contribution by the Community for the OIE Conference in 2007 Towards the elimination of rabies in Eurasia
 Type: Decision
 Subject Matter: documentation;  Asia and Oceania;  Europe;  cooperation policy;  accounting;  world organisations;  agricultural activity
 Date Published: 2007-05-03

 3.5.2007 EN Official Journal of the European Union L 115/22 COMMISSION DECISION of 23 April 2007 concerning the financial contribution by the Community for the OIE Conference in 2007 Towards the elimination of rabies in Eurasia (2007/271/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing financial contributions from the Community towards specific veterinary measures, including technical and scientific measures. More particularly, the Community is to undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (2) The Office International des Epizooties (OIE) has taken the initiative of organising a large scale conference Towards the elimination of rabies in Eurasia to be held in May 2007 in Paris (the OIE conference). Because the aim of the OIE Conference is to further elaborate the recommendations of the conference held by OIE in Kiev in 2005, the OIE has a de facto monopoly as mentioned in Article 168(c) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the financial regulation applicable to the general budget of the European Communities (2); hence a call for proposals is not required. (3) Rabies has been present for many years in several Member States in wildlife that serve as a reservoir for infections in other animals and thereby represent a serious health risk for humans. Those Member States have implemented eradication and oral vaccination programmes in wildlife. As a result of those measures, the disease has been eradicated in certain Member States but is still present in others where eradication programmes started more recently. (4) Those programmes need to be maintained until the complete eradication of rabies is achieved. Furthermore, programmes will need to be maintained in those Member States bordering third countries where rabies is still present in wildlife. (5) In the interests of animal health, any action which could facilitate policy decisions in favour of rabies control and eradication in countries in Eastern Europe and Central Asia should be encouraged. (6) The OIE conference could result in improvements in the veterinary legislation in force and in development in veterinary education and training of the participating countries. (7) It is therefore appropriate to make a Community financial contribution to the OIE conference. The maximum amount and rate of such contribution should be specified. The Community financial contribution shall be from budget line 17 04 02 01. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Sole Article A Community financial contribution, as provided for in Article 19 of Decision 90/424/EEC, at a maximum rate of 25 % of eligible costs up to a maximum amount of EUR 50 000 is awarded to the Office International des Epizooties (OIE) for the technical and scientific materials related to the conference: Towards the elimination of Rabies in Eurasia, to be held in Paris in May 2007. Done at Brussels, 23 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC) No 1248/2006 (OJ L 227, 19.8.2006, p. 3).